DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on May 30, 2021 were received and fully considered. Claims 1, 4-6, 29, and 30 were amended in a manner that places the application in condition for allowance. Please see below for more detail.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brett Carlson on June 4, 2021.

The application has been amended as follows: 
Claim 1:
An intravascular steering device, comprising: 
	a housing sized and shape for grasping by a hand of a user, the housing including a proximal portion and a distal portion, wherein the distal portion includes an opening sized and shaped to receive an intravascular device;
	a steering controller coupled to the housing to receive inputs from the user and to provide electrical signals in response thereto; and
	an actuator positioned within the housing and in communication with the steering controller, the actuator interfacing with the proximal end of the intravascular device based on inputs to the steering controller to steer a distal end of the intravascular device, the actuator comprising:
	a first pull-wire wheel coupled to the housing;
	a second pull-wire wheel coupled to the housing;
	a first pull-wire anchored to the first pull-wire wheel such that rotation of the first pull-wire wheel adjusts tension on the first pull-wire to manipulate the proximal end of the intravascular device in a first direction;
	a second pull-wire anchored to the second pull-wire wheel such that the rotation of the second pull-wire wheel adjusts tension on the second pull-wire to manipulate the proximal end of the intravascular device in a second direction that is different from the first direction; and
	a motor configured to rotate the first and second pull-wire wheels in response to the electrical signals received from the steering controller and thereby move the distal end of the intravascular device in the first and second directions in response to the inputs from the user.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 1, and all dependent claims thereof, recites “a first pull-wire wheel coupled to the housing a second pull-wire wheel coupled to the housing; a first pull-wire anchored to the first pull-wire wheel such that rotation of the first pull-wire wheel adjusts tension on the first pull-wire to manipulate the proximal end of the intravascular device in a first direction; a second pull-wire anchored to the second pull-wire wheel such that the rotation of the second pull-wire wheel adjusts tension on the second pull-wire to manipulate the proximal end of the intravascular device in a second direction that is different from the first direction; and a motor configured to rotate the first and second pull-wire wheels in response to the electrical signals received from the steering controller and thereby move the distal end of the intravascular device in the first and second directions in response to the inputs from the user,” which in combination with the rest of the claimed invention is allowable over the prior art of record. The closest teachings to the currently claimed invention were the references cited in the previous office action. However, none of the references teach and/or suggest a first pull-wire wheel coupled to the housing a second pull-wire wheel coupled to the housing; a first pull-wire anchored to the first pull-wire wheel such that rotation of the first pull-wire wheel adjusts tension on the first pull-wire to manipulate the proximal end of the intravascular device in a first direction; a second pull-wire anchored to the second pull-wire wheel such that the rotation of the second pull-wire wheel adjusts tension on the second pull-wire to manipulate the proximal end of the intravascular device in a second direction that is different from the first direction; and a motor configured to rotate the first and second pull-wire wheels in response to the electrical signals received from the steering controller and thereby move the distal end of the intravascular device in the first and second directions in response to the inputs from the user. Independent claim 29, and all dependent claims thereof, is also allowable for substantially similar reasons.
Therefore, claims 1, 2, 4-10, and 27-33 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791